       Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 1 of 24




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

GEHAN HOMES, LTD.,

                          Plaintiff,

v.                                                                    Case No. 5:19-CV-1478-JKP

NIBCO INC.,

                          Defendant.

                             MEMORANDUM OPINION AND ORDER

        The Court has under consideration Defendant’s Motion to Dismiss First Amended Com-

plaint (ECF No. 16). The motion is ripe for ruling. For the reasons that follow, the Court denies

the motion.

                                            I. BACKGROUND1

        In February 2020, Plaintiff filed a First Amended Complaint (ECF No. 12) in response to

a prior motion to dismiss. In this diversity action, Plaintiff, an entity that develops residential sub-

divisions and builds homes in Texas, sues NIBCO, Inc., a corporation that manufactures, markets,

and distributes PEX-c pipe for use in residences. First Am. Compl. ¶¶ 2-6. To date, this case in-

volves eighteen homes constructed by Plaintiff between 2008 and 2013 that have allegedly sus-

tained water damage from leaking pipes manufactured by Defendant and installed in the homes by

Plaintiff’s contractors. Id. ¶¶ 19, 32. Each affected homeowner have “assigned their right to bring

a claim against NIBCO to Gehan” and Plaintiff has provided Defendant “with pre-suit notice for

each of the claims asserted” in the amended complaint. Id. ¶¶ 32-33, 83. It has also “complied with

all obligations under the warranty or is otherwise excused from performance as a result of



1
 The background is taken from Plaintiff’s allegations, which the Court views in a light most favorable to Plaintiff
consistent with the standards for motions to dismiss.
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 2 of 24




NIBCO’s conduct.” Id. ¶ 47. Defendant “has been provided an opportunity to inspect each instance

of piping failures in homes constructed by Gehan.” Id.

       Plaintiff alleges that Defendant induces purchases of its piping by offering a 25-year war-

ranty for defects in materials and workmanship. Id. ¶ 8. As part of the inducement, Defendant

represents that it has more than a century of industry experience and is an industry leader in the

manufacturing of PEX piping. Id. Defendant advertises, markets, and sells its PEX piping while

expressly representing and warranting that the piping will be free from defects in materials and

workmanship for ten to twenty-five years. Id. ¶ 9. This express warranty was part of the bargain

between Defendant and the original purchaser and transfers to the ultimate users. Id. The goods

provided by Defendant “were not of the quality or condition expressly warranted” and the “piping

suffers from undisclosed design and/or manufacturing defects that cause the piping to fail prema-

turely.” Id. ¶¶ 10-11. In addition to such express warranty, Plaintiff alleges that Defendant “im-

pliedly warranted that the tubing was of merchantable quality and was safe and fit for the purpose

intended when used under ordinary circumstances.” Id. ¶ 12.

       Plaintiff further alleges that Defendant “induced consumers to purchase NIBCO piping by

advertising on its packaging and piping that it complies with various internationally-recognized

standards and certifications,” including representing that the piping complies with “ASTM F876,

which requires that PEX piping be uniformly manufactured and stabilized to resist oxidation due

to chlorine exposure in potable water for more than 50 years.” Id. ¶ 13. The piping at issue in this

case did not meet the advertised standards despite the representations, and because of Defendant’s

manufacturing processes and materials used, the piping used by Plaintiff “resulted in a highly var-

iable product, which was not uniformly stabilized to resist oxidation due to exposure to chemicals

in potable water supply, such as chlorine and chloramine.” Id. ¶ 15.

       With knowledge of the defective piping that failed to comply with advertised certifications

                                                 2
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 3 of 24




and standards, Defendant knowingly placed its product in the marketplace bearing the certifica-

tions and standards. Id. ¶ 16. Alternatively, Defendant “recklessly misrepresented material facts

about its piping when it made positive statements about its compliance with the advertised stand-

ards—including ASTM F876—without actual knowledge of the pipe’s compliance.” Id. ¶ 17. With

awareness of premature pipe failures, Defendant continued to sell its pipes with advertising that

the piping complied with standards, including ASTM F876. Id. ¶ 18. In doing so, Defendant ex-

hibited “conscious indifference to the rights, safety and welfare of consumers, including home-

owners and Gehan” and its decision to continue selling a known “variable pipe product . . . as

though it were compliant with ASTM F876 and other standards and certifications printed on its

label . . . involved an extreme degree of risk.” Id.

       When Defendant put its piping into the stream of commerce by selling it to suppliers, the

piping “was defective and unsafe for its intended purposes” and it was similarly defective and

unsafe when Plaintiff’s contractors purchased it. Id. ¶ 22. The piping was “defectively designed

and manufactured” because Defendant used materials and a manufacturing process that “resulted

in a variable pipe with uneven distribution of chorine-resistant stabilizers throughout the pipe.” Id.

¶ 23. By using a known available economically and technologically feasible design, Defendant

could have avoided the variable pipe. Id. ¶ 24. The pipe failures have caused and will continue to

cause extensive damage to homes built by Plaintiff and sold to individual homeowners. Id. ¶ 25.

       Plaintiff’s contractors relied on Defendant’s warranties and misrepresentations when se-

lecting, purchasing, and installing Defendant’s products. Id. ¶ 20. Although pipes obtained from

Defendant began to leak soon after installation, it was not immediately apparent that the cause was

defective pipes that had been labeled to indicate they met certain industry standards. Id. ¶ 21. As

a result of Defendant’s defective piping, Plaintiff has responded to homeowner complaints of (1)

damage to various home components (floors, walls, insulation, sheetrock, carpet, etc.); (2) damage

                                                   3
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 4 of 24




to personal contents (clothes and furniture); and (3) mold exposure. Id. ¶ 31.

       Plaintiff asserts the following claims under Texas law: (1) negligence in creating, market-

ing, and/or selling PEX tubing; (2) negligent failure to warn of proper use of products; (3) breach

of implied warranties; (4) breach of express warranties; (5) strict products liability; (6) negligent

misrepresentation; (7) gross negligence; and (8) fraud. Id. ¶¶ 34-70. For its breach of express war-

ranty claim, it alleges that “[t]o the extent NIBCO’s express warranty purports to limit or eliminate

certain contractual rights of consumers, such limitations are unconscionable and unenforceable

under the circumstances.” Id. ¶ 47.

       Plaintiff also asserts that Defendant has been unjustly enriched by Plaintiff’s repairs caused

by Defendant’s products and would have been liable to homeowners for each of the eight listed

claims Id. ¶¶ 72-73. Plaintiff further asserts that it has made repairs under the implied warranty of

habitability and pursuant to assignment of rights obtained from homeowners. Id. ¶¶ 74-75. It as-

serts that it is entitled to equitable subrogation to prevent Defendant’s unjust enrichment. Id. ¶¶

76-77. It alleges that “[a]ll conditions precedent to [its] claims for relief have been performed or

have occurred.” Id. ¶ 83. It seeks damages for costs of repairs, replacement or repair of damaged

goods, engineering or consulting fees, temporary housing, reduction in market value, and attor-

ney’s fees. Id. ¶ 80. In addition, it seeks exemplary and punitive damages because its injuries

resulted from the fraud and/or gross negligence of Defendant. Id. ¶ 84.

       Defendant has moved to dismiss the amended complaint pursuant to Fed. R. Civ. P.

12(b)(6). See Mot. at 1-20. In general, it argues that the Court should dismiss the complaint because

Plaintiff has not satisfied the federal pleading standards. Id. at 15-17. More particularly, it argues

that Plaintiff has failed to plead an express warranty claim because it failed to plead the basis of

the bargain element and because the limited warranty does not cover the alleged design defect. Id.

at 4-7. It also argues that Plaintiff has failed to plead the required notice necessary for the breach

                                                  4
       Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 5 of 24




of warranty claims. Id. at 7-9. He asserts that Plaintiff has not alleged its claims of fraud and

misrepresentation with particularity as required by Fed. R. Civ. P. 9(b) and that the failure-to-warn

claim must be dismissed due to pleading deficiencies. Id. at 10-15. Additionally, it contends that

the economic loss doctrine bars Plaintiff’s tort-based claims (negligence, gross negligence, and

strict liability) and that the applicable statute of limitations bars all claims. Id. at 9-10, 17-20.

        In its response (ECF No. 17), Plaintiff disagrees with each of Defendant’s arguments and

contentions. It maintains that it has adequately pleaded its claims and that neither the economic

loss doctrine nor any statute of limitations bars its claims. With respect to the limitations defense,

it argues that it has adequately pleaded the discovery rule and that its claims are timely under that

rule or under the fraudulent concealment doctrine. The motion to dismiss became ripe for ruling

with Defendant’s reply brief (ECF No. 19).

                                      II. APPLICABLE LAW

        “Under the Erie doctrine, federal courts sitting in diversity apply state substantive law and

federal procedural law.” Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996); accord

Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). Because jurisdiction in this case is based on

diversity of citizenship, the Court must “apply Texas law,” including its law regarding statutes of

limitations. Ocwen Loan Servicing, L.L.C. v. Berry, 852 F.3d 469, 473 (5th Cir. 2017); accord

West v. Conrail, 481 U.S. 35, 39 n.4 (1987); Walker v. Armco Steel Corp., 446 U.S. 740, 752-53

(1980); Hensgens v. Deere & Co., 869 F.2d 879, 880 (5th Cir. 1989). Accrual of a claim or cause

of action is also governed by state law. See Milton v. Stryker Corp., 551 F. App’x 125, 127 (5th

Cir. 2014) (per curiam) (applying Texas law on accrual in diversity case).

        “When reviewing issues of state law, federal courts look to the law of that state’s highest

court.” City of Alexandria v. Brown, 740 F.3d 339, 351 (5th Cir. 2014); accord Price v. City of

San Antonio, Tex., 431 F.3d 890, 892 (5th Cir. 2005). Absent a final decision by the Texas Supreme


                                                    5
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 6 of 24




Court that “‘precisely’ resolves the legal issue, federal courts “must make an Erie guess and de-

termine as best [they] can what the Supreme Court of Texas would decide.” Martinez v. Walgreen

Co., 935 F.3d 396, 398 (5th Cir. 2019) (citation omitted). When compelled to make an Erie guess,

federal courts “defer to intermediate state appellate court decisions, unless convinced by other

persuasive data that the highest court of the state would decide otherwise.” Mem’l Hermann

Healthcare Sys. Inc. v. Eurocopter Deutschland, GMBH, 524 F.3d 676, 678 (5th Cir. 2008) (cita-

tions and internal quotation marks omitted); accord Price, 431 F.3d at 893 n.5. The federal courts

not only look to the intermediate state appellate decisions, but also to “the general rule on the issue,

decisions from other jurisdictions, and general policy concerns.” Martinez, 935 F.3d at 398 (cita-

tion omitted).

                        III. STANDARDS FOR MOTION TO DISMISS

        Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant seeks dismissal of Plaintiff’s assorted

claims based on insufficient factual allegations, untimeliness, and, for the tort-claims, being barred

under the economic loss doctrine. Under Rule 12(b)(6), litigants may move to dismiss asserted

claims for “failure to state a claim for which relief can be granted.” As required by Fed. R. Civ. P.

8(a)(2), every pleading that states a claim for relief must contain “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Such requirement provides opposing parties

“fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

        In general, a court addressing a motion under Rule 12(b)(6) “must limit itself to the con-

tents of the pleadings, including attachments thereto.” Brand Coupon Network, L.L.C. v. Catalina

Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014) (citation omitted). Furthermore, when ruling on a

motion to dismiss, courts “construe the complaint in the light most favorable to the plaintiff and




                                                   6
       Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 7 of 24




draw all reasonable inferences in the plaintiff’s favor.” Severance v. Patterson, 566 F.3d 490, 501

(5th Cir. 2009).

        “[A] well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof

of [the alleged] facts is improbable, and ‘that a recovery is very remote and unlikely.’” Twombly,

550 U.S. at 556 (citation omitted). Nevertheless, plaintiffs must provide “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at 555;

accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasizing that “the tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions”).

Facts alleged by the plaintiff must “raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555. To survive a Rule 12(b)(6) motion, the complaint must plead “enough facts to

state a claim to relief that is plausible on its face.” Id. at 570.

        A claim has facial plausibility when the plaintiff pleads factual content that allows
        the court to draw the reasonable inference that the defendant is liable for the mis-
        conduct alleged. The plausibility standard is not akin to a “probability require-
        ment,” but it asks for more than a sheer possibility that a defendant has acted un-
        lawfully. Where a complaint pleads facts that are “merely consistent with” a de-
        fendant’s liability, it “stops short of the line between possibility and plausibility of
        ‘entitlement to relief.’”

Iqbal, 556 U.S. at 678 (citations omitted). As Twombly states, to avoid dismissal under Rule

12(b)(6), plaintiffs must allege facts that “nudge” an asserted claim “across the line from conceiv-

able to plausible.” 550 U.S. at 570. The focus is not on whether the plaintiff will ultimately prevail,

but whether that party should be permitted to present evidence to support adequately asserted

claims. Id. at 563 n.8.

        Furthermore, when it “is evident from the plaintiff’s pleadings that the action is barred and

the pleadings fail to raise some basis for tolling or the like,” a defendant may rely on a statute of

limitations defense to support dismissal under Rule 12(b)(6). Jones v. Alcoa, Inc., 339 F.3d 359,

366 (5th Cir. 2003). It has been long established that plaintiffs are “not required to anticipate or


                                                     7
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 8 of 24




overcome affirmative defenses, such as expiration of the statute of limitations, in the complaint.”

Nobre v. La. Dep’t of Pub. Safety, 935 F.3d 437, 442 (5th Cir. 2019). And even though, in this

diversity case, Texas law supplies the applicable statutes of limitations, federal law supplies the

pleading requirements, and it does not require plaintiffs to plead the discovery rule. Colonial Penn

Ins. Co. v. Mkt. Planners ins. Agency, Inc., 1 F.3d 374, 376 (5th Cir. 1993) (per curiam). “Rather,

it is enough that the plaintiff plead sufficient facts to put the defendant on notice of the theories on

which the complaint is based.” Levels v. Merlino, 969 F. Supp. 2d 704, 721 (N.D. Tex. 2013)

(accepting recommendation of Mag. J.); accord Suter v. Univ. of Tex. at San Antonio, 495 F. App’x

506, 510 (5th Cir. 2012) (per curiam).

        Other defenses may likewise support dismissal under Rule 12(b)(6), but only when the

operative “pleading conclusively establishes the affirmative defense.” Reagan v. U.S. Bank, Nat.

Ass’n, No. CIV.A. H-13-00043, 2013 WL 510154, at *2 (S.D. Tex. Feb. 12, 2013) (addressing res

judicata defense). Notably, “the economic loss rule is not an affirmative defense.” Golden Spread

Coop., Inc. v. Emerson Process Mgmt. Power & Water Sols., Inc., 360 F. Supp. 3d 494, 517 n.21

(N.D. Tex. 2019) (citing Equistar Chems., L.P. v. Dresser-Rand Co., 240 S.W.3d 864, 867-68

(Tex. 2007)), aff’d sub nom. Golden Spread Elec. Coop., Inc. v. Emerson Process Mgmt. Power

& Water Sols., Inc., 954 F.3d 804 (5th Cir. 2020). “[B]ecause the existence and amount of dam-

ages” are part of the plaintiff’s cause of action, defendants are “not required to assert the economic

loss rule as an affirmative defense.” Equistar Chems., L.P., 240 S.W.3d at 867-68. Instead, the

economic loss doctrine is a “court-adopted rule for interpreting whether a party is barred from

seeking damages in an action alleging tort injuries resulting from a contract between the parties.”

Golden Spread Coop., Inc., 360 F. Supp. 3d at 517 n.21 (quoting Tarrant Cnty. Hosp. Dist. v. GE

Automation Servs. Inc., 156 S.W.3d 885, 895 (Tex. App. – Fort Worth 2005, no pet.)). Whether to

apply “the economic loss rule is a question of law for the court to decide.” Id. at 517. And, although

                                                   8
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 9 of 24




a defendant may raise the defense through a motion to dismiss under Rule 12(b)(6), the courts

view it through the standards applicable to such motions.

        Because Defendant presents its limitations defense as a basis to dismiss all claims asserted

against it, the Court first addresses that defense.

                                   IV. STATUTE OF LIMITATIONS

        Defendant invokes the statute of limitations as a global defense against the entire action

against it. See Mot. at 17-20. Although the amended complaint does provide factual allegations

that might support such a defense, application of the defense must be evident from the face of the

pleading. Here, Plaintiff specifically invokes the discovery rule in anticipation of the defense even

though it had no obligation to do so under federal law. See First Am. Compl. ¶ 81 (only paragraph

of Section XV titled “Discovery Rule”). Paragraph 81 states in full:

        Prior to failing, the defective nature of NIBCO’s PEX tubing is not perceptible to
        Plaintiff or homeowners who purchased their homes from Plaintiff. It is not unusual
        for leaks to occur in some piping in homes after piping is installed. Some leaks in
        plumbing in new homes are expected and common and are often related to nicks in
        piping caused by various construction trades or installation error. Plaintiff did not
        become aware that the failures of NIBCO’s PEX tubing was systemic until numer-
        ous homes sold by Plaintiff experienced repeated leaks. Plaintiff could not have
        reasonably discovered the true, latent defective nature of NIBCO piping until re-
        peated leaks occurred.

        To avoid dismissal under Fed. R. Civ. P. 12(b)(6) based upon the discovery rule, plaintiffs

must either specifically invoke the rule or plead sufficient facts to invoke it. Suter v. Univ. of Tex.

at San Antonio, 495 F. App’x 506, 510 (5th Cir. 2012) (per curiam). In this case, Plaintiff has done

both. Thus, the limitations defense is not evident from the face of the pleading and dismissal on

that basis is not proper.

        Defendant also argues that, except for its warranty for manufacturing defects, the discovery

rule does not apply to breach of warranty claims under Tex. Bus. & Comm. Code Ann. § 2.725

relating to sale of goods. Section 2.725 is part of the Texas Uniform Commercial Code (“UCC”),


                                                      9
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 10 of 24




which “seeks ‘to make uniform the law among the various jurisdictions’ to provide ‘needed relief

for concerns doing business on a nationwide scale.’” Safeway Stores, Inc. v. Certainteed Corp.,

710 S.W.2d 544, 546 (Tex. 1986) (quoting Tex. Bus. & Com. Code Ann. § 1.102(b)(3) and § 2.725

comment (Tex. UCC) (Vernon 1968)).

       As shown by the following language of § 2.725(b), the rejection of the discovery rule for

a breach of warranty is not absolute: “A breach of warranty occurs when tender of delivery is

made, except that where a warranty explicitly extends to future performance of the goods and

discovery of the breach must await the time of such performance the cause of action accrues when

the breach is or should have been discovered.” When this exception applies, “the warranty cause

of action does not accrue until discovery of the breach.” Id. Because the statute conditions the

exception on an explicit warranty, the exception does not apply to any implied warranty. Id. at

546-47. In other words, implied warranties do not fall within the terms of the exception because

“only express warranties may explicitly extend to future performance.” Id. at 546.

       Furthermore, not all express warranties qualify for the exception of § 2.725(b), because

even express warranties must “meet the ‘explicitness’ exception” of the statute. Id. at 548. The

Texas Supreme Court has instructed that the courts are to “construe the exception narrowly, with

the emphasis on the term ‘explicitly.’” Id. Without a “specific reference to a specific date in the

future,” an express warranty will not satisfy the exception. Id.

       In this case, Plaintiff alleges an express warranty for ten to twenty-five years. First Am.

Compl. ¶¶ 8-9, 47. It also alleges a breach of implied warranties without reference to any

timeframe. See id. ¶¶ 42-45. Neither the express nor implied warranty claims invoke a particular

state statute. If it were certain that Plaintiff proceeds with its warranty claims under the Texas

UCC, the discovery rule would not save an untimely implied warranty claim. But because Plaintiff

does not identify a statutory basis for its warranty claims, the face of the complaint arguably leaves

                                                 10
       Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 11 of 24




some ambiguity and thus does not conclusively show the inapplicability of the discovery rule to

the implied warranty claim.2

         Moreover, in response to the motion, Plaintiff invokes the fraudulent concealment doctrine

as a basis to avoid the limitations defense. See Resp. at 13. As this Court discussed last year in a

different context, the discovery rule and the fraudulent concealment doctrine are distinct means to

avoid a limitations defense. See Silo Rest. Inc. v. Allied Prop. & Cas. Ins. Co., 420 F. Supp. 3d

562, 582-87 (W.D. Tex. 2019). Defendant argues that Plaintiff “pleads no facts that show that

Defendant took any affirmative action to prevent Plaintiff from learning its cause of action.” Reply

at 4. It further argues that Plaintiff is merely trying to use the purported conduct related to its fraud

claim as a basis for its reliance on the fraudulent concealment doctrine. Id. Defendant’s position

ignores the legal principle that plaintiffs need not anticipate or overcome an affirmative defense

when pleading their claims. Additionally, Plaintiff specifically alleges: “NIBCO simultaneously

took steps to delay, prevent, and/or manipulate the chlorine resistance testing of its product, to

ensure that its inability to meet the ASTM F876 and certifying agency standards printed on its

label would not be discovered until it had completed its planned reformulation of its PEX-c pip-

ing.” First Am. Compl. ¶ 16. Based on Plaintiff’s reliance on the fraudulent concealment doctrine

the Court cannot find that the First Amended Complaint conclusively shows that any claim is

barred by the statute of limitations.

         For all of these reasons, the Court denies the motion to dismiss to the extent Defendant

relies on a statute-of-limitations defense.



2
  Notably, “Safeway is not applicable to breach of implied warranty claims” brought under the Deceptive Trade Prac-
tices Act, (“DTPA”). Lochinvar Corp. v. Meyers, 930 S.W.2d 182, 189 (Tex. App. – Dallas 1996, no writ). Under the
DTPA, § 17.565 provides the applicable statute of limitations, and “unlike in section 2.725 of the UCC, the legislature
chose to adopt the discovery rule for DTPA claims.” Id. At this point the Court need not determine whether the implied
warranty claims arise under the DTPA or § 2.725. It is enough to recognize that, based on the motion before the Court,
the First Amended Complaint does not facially show that the Court should dismiss any of Plaintiff’s claims.

                                                         11
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 12 of 24




                                  V. ECONOMIC LOSS DOCTRINE

       Defendant also asserts a second defense – the economic loss doctrine – against Plaintiff’s

tort claims. See Mot. at 9-10. In Texas, courts often refer to the doctrine “as the economic loss

rule.” LAN/STV v. Martin K. Eby Constr. Co., 435 S.W.3d 234, 235 (Tex. 2014). “In actions for

unintentional torts,” the doctrine “has long restricted recovery of purely economic damages unac-

companied by injury to the plaintiff or his property.” Id.

       However, “the rule is not generally applicable in every situation; it allows recovery of eco-

nomic damages in tort, or not, according to its underlying principles.” Id. at 235-36. In fact, as the

Texas Supreme Court has recognized, the doctrine or rule is perhaps better viewed not as “one

economic loss rule broadly applicable throughout the field of torts, but rather several more limited

rules that govern recovery of economic losses in selected areas of the law.” Sharyland Water Sup-

ply Corp. v. City of Alton, 354 S.W.3d 407, 415 (Tex. 2011) (quoting Vincent R. Johnson, The

Boundary–Line Function of the Economic Loss Rule, 66 Wash. & Lee L. Rev. 523, 534-35 (2009)).

Similarly, the Texas Supreme Court re-asserted that view while also noting a view that there is no

single rule, “but instead a ‘constellation of somewhat similar doctrines that tend to limit liability’

that seemed to work in different ways in different contexts, for not necessarily identical reasons,

‘with exceptions where the reasons for limiting liability were absent.’” LAN/STV, 435 S.W.3d at

236 n.4 (quoting Oscar S. Gray, Some Thoughts on “The Economic Loss Rule” and Apportion-

ment, 48 Ariz. L. Rev. 897, 898 (2006)).

       “The economic loss rule was initially formulated to set perimeters in product liability

cases.” Sharyland, 354 S.W.3d at 415. In that context, the doctrine “applies when losses from an

occurrence arise from failure of a product and the damage or loss is limited to the product itself.”

Id. (quoting Equistar Chems., L.P. v. Dresser-Rand Co., 240 S.W.3d 864, 867 (Tex. 2007)). When

“only the product itself is damaged, such damage constitutes economic loss recoverable only as

                                                 12
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 13 of 24




damages for breach of an implied warranty under the [Texas Business and Commerce] Code.”

Signal Oil & Gas Co. v. Universal Oil Prods., 572 S.W.2d 320, 325 (Tex. 1978). But when the

plaintiff has alleged damages to other property in addition to the product itself, the doctrine does

not limit the plaintiff to non-tort remedies. See id.; accord Golden Spread Elec. Coop., Inc. v.

Emerson Process Mgmt. Power & Water Sols., Inc., 954 F.3d 804, 809 (5th Cir. 2020).

       While Defendant seeks to downplay Plaintiff’s allegations of damages to other property,

the amended complaint clearly makes such allegations even when considering Defendant’s piping

as a component of homes sold by Plaintiff. See First Am. Compl. ¶ 31. The amended complaint

does not conclusively show the applicability of the economic loss doctrine and the Court cannot

find that the doctrine applies merely on the allegations in this case. To the contrary, based on

Plaintiff’s factual allegations, the Court finds that the tort claims of the amended complaint survive

dismissal under Rule 12(b)(6). The Court thus denies the motion to the extent Defendant relies on

the economic loss doctrine.

                              VI. STATUTORILY REQUIRED NOTICE

       Defendant argues that Plaintiff has failed to allege sufficient facts demonstrating that it

received notice of Plaintiff’s breach of warranty claims. Mot. at 7-8. “The notice requirement for

both breach of implied warranty and breach of express warranty springs from the same source—

section 2.607(c)(1) of the Texas Business and Commerce Code.” U.S. Tire-Tech, Inc. v. Boeran,

B.V., 110 S.W.3d 194, 199 (Tex. App. – Houston [1st Dist.] 2003, no pet. h.). Under that statute,

a “buyer must within a reasonable time after he discovers or should have discovered any breach

[of warranty] notify the seller of breach or be barred from remedy.” Tex. Bus. & Com. Code §

2.607(c)(1). “Failure to notify the seller of the breach, thereby allowing the seller an opportunity

to cure, bars recovery on the basis of breach of warranty.” McKay v. Novartis Pharm. Corp., 934

F. Supp. 2d 898, 912 (W.D. Tex. 2013) (quoting Lochinvar Corp. v. Meyers, 930 S.W.2d 182, 189

                                                 13
     Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 14 of 24




(Tex. App. – Dallas 1996, no pet.)), aff’d, 751 F.3d 694 (5th Cir. 2014).

       The buyer bears the “burden of alleging and proving proper notice.” Lochinvar, 930

S.W.2d at 189. A failure to prove notice is fatal to warranty claims. McKay, 934 F. Supp. 2d at

912-15 (evidence at summary judgment); U.S. Tire-Tech, 110 S.W.3d at 201-02 (evidence pre-

sented at trial). “Ordinarily, notice is a question of fact to be determined by the trier of fact. It

becomes a question of law only where there is no room for ordinary minds to differ about the

proper conclusion to be drawn from the evidence.” Lochinvar, 930 S.W.2d at 190. “This notice

requirement is better described as a condition precedent for a buyer/plaintiff's cause of action” and

a failure to allege that notice was provided is a basis for dismissal under Fed. R. Civ. P. 12(b)(6).

Reed v. C.R. Bard, Inc., No. 1:14-CV-359, 2015 WL 11110600, at *5 (E.D. Tex. Mar. 30, 2015).

       In this case, Plaintiff specifically alleges that it provided Defendant with pre-suit notice.

First Am. Compl. ¶¶ 33, 83. It also alleges performance or occurrence of all conditions precedent.

Id. ¶ 83. Defendant merely quarrels with Plaintiff’s allegations and wants Plaintiff to assert facts

to support that it provided the alleged notice. Defendant’s position has no basis in law. Plaintiff’s

notice allegations are sufficient to avoid dismissal at this juncture. The allegations comply with

the notice requirements of Fed. R. Civ. P. 8(a) as well as the requirements for pleading conditions

precedent under Fed. R. Civ. P. 9(c). The Court denies the motion to dismiss to the extent Defend-

ant relies on the statutory notice requirement of Tex. Bus. & Com. Code § 2.607(c)(1).

                                 VII. EXPRESS WARRANTY CLAIM

       With respect to Plaintiff’s express warranty claim, Defendant argues that Plaintiff has

failed to allege the “basis of the bargain” element necessary for such claim and the alleged war-

ranty does not cover the alleged design defect. See Mot. at 4-7.

       Texas law requires reliance as an element of a claimed breach of an express warranty. See

Compaq Computer Corp. v. Lapray, 135 S.W.3d 657, 676 (Tex. 2004) (discussing claim in context

                                                 14
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 15 of 24




of class certification). “The basis-of-the-bargain requirement ‘loosely reflects the common-law

express warranty requirement of reliance,’ and ‘[r]eliance is also not only relevant to, but an ele-

ment of proof of, plaintiffs’ claims of breach of express warranty (to a certain extent).’” PPG

Indus., Inc. v. JMB/Houston Ctrs. Partners Ltd. P’ship, 146 S.W.3d 79, 99 (Tex. 2004) (footnotes

and citations omitted).

       Here, however, Defendant urges the Court to require “proof of actual reliance on the al-

leged express warranty” to satisfy Lapray. Mot. at 4. But proof of allegations is not necessary to

overcome a Rule 12(b)(6) motion. And Plaintiff has made factual allegations to support a plausible

express warranty claim. First, Plaintiff specifically alleges that the “express warranty was part of

the basis of the bargain between [Defendant] and the original purchaser and transfers to the ulti-

mate users.” First Am. Compl. ¶ 9. Plaintiff further alleges that its contractors relied on Defend-

ant’s express and implied warranties. See id. ¶ 20.

       Although Defendant argues that the amended complaint is devoid of facts demonstrating

reliance by either Plaintiff or the homeowners through which Plaintiff allegedly brings its claims,

Mot. at 5, it ignores the alleged reliance by the contractors without explaining or arguing why that

reliance may not be properly imputed to Plaintiff. Although Defendant questions such imputed

reliance in other parts of its motion to dismiss, see id. at 12, 16, it simply presents no significant

argument for disallowing such imputed reliance on the facts of this case. Furthermore, while it

briefly argues in its reply that privity of contract is required and the amended complaint lacks any

allegation that any plumbing contractor assigned its claims to Plaintiff, see Reply at 3, the Court

will not consider such argument made for the first time in the reply. Moreover, the brief argument

in reply does not convince the Court that privity is necessarily required under the facts of this case.

If the law supports requiring privity of contract or otherwise disallowing such imputed reliance, it

is incumbent upon the defendant to fully brief and present the argument to the Court. On the current

                                                  15
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 16 of 24




briefing at this point in the litigation, the Court declines to decide that Plaintiff cannot use the

reliance of its contractors for its express warranty claim.

       Defendant next argues that its express warranty does not cover design defects. See Mot. at

5-7. Relying on allegations in the First Amended Complaint that the warranty covers “defects in

materials and workmanship,” it contends that “[s]uch warranty language extends coverage only to

manufacturing defects – not design defects as alleged by Plaintiff.” Id. at 5 (citing First Am.

Compl. ¶¶ 8, 9, 47 and Orthoflex, Inc. v. ThermoTek, Inc., No. 3:10-CV-2618-D, 2013 WL

4045206, at *8 (N.D. Tex. Aug. 9, 2013)).

       But, despite Defendant’s characterizations, the Court is not convinced that Plaintiff’s war-

ranty claim is limited to mere design defects. For product liability cases, Texas recognizes three

types of defects that may present a viable claim. See Am. Tobacco Co. v. Grinnell, 951 S.W.2d

420, 426 (Tex. 1997) (recognizing marketing, design, and manufacturing defects). Under Texas

law, a “manufacturing defect exists when a product deviates, in its construction or quality, from

the specifications or planned output in a manner that renders it unreasonably dangerous.” Cooper

Tire & Rubber Co. v. Mendez, 204 S.W.3d 797, 800 (Tex. 2006) (quoting Ford Motor Co. v.

Ridgway, 135 S.W.3d 598, 600 (Tex. 2004)). On the other hand, a design defect occurs when a

product is made as-intended by the manufacturer but is “unreasonably dangerous” as designed.

See Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 311 (Tex. 2009) (setting out three elements for a

design defect claim, including “the product was defectively designed so as to render it unreasona-

bly dangerous”).

       Based on Plaintiff’s allegations, there is no basis to limit Plaintiff’s express warranty claim

to design defects alone. While Plaintiff makes allegations regarding design defects, it also makes

several allegations about manufacturing defects. Defendant characterizes these latter allegations

as cursory, conclusory, and devoid of factual allegations in support. Mot. at 7. The Court disagrees

                                                 16
        Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 17 of 24




with that characterization. Plaintiff has alleged both types of defects and it has alleged that that the

planned output from Defendant’s design differed from the intent and rendered the output unrea-

sonably dangerous. As will be addressed in more detail in the next section, Plaintiff has also al-

leged a marketing defect, i.e., alleged packaging of the product as meeting certain standards. The

alleged marketing defect appears consistent with an intent to produce a product that conforms to

those standards rather than one that is variable. Based on the allegations of this case, the Court is

not prepared at this stage of the litigation to limit the express warranty claim to design defects

only.

         Perhaps Defendant meant to seek dismissal of the express warranty claim to the extent

Plaintiff relies on a design defect. But, if so, that is not clear from the briefing. Further, Plaintiff

specifically contends that the warranty is unconscionable to the extent it may purport to limit or

eliminate consumer rights. At this point, the better course is to permit the claim to proceed rather

than become embroiled in what Defendant may have meant or how the alleged unconscionability

of any limitation of the warranty impacts its scope. Defendant contends that its warranty only

applies to design defects but in making that contention it does not rely on the express terms of its

warranty; it instead relies on its interpretation of Plaintiff’s allegations concerning the warranty.

The precise terms of the express warranty are not currently before the Court. The express terms

will have full consideration when presented on a motion for summary judgment or at trial.

         For these reasons, the Court finds that Plaintiff’s express warranty claim survives the mo-

tion to dismiss. The Court thus denies the motion with respect to dismissing the express warranty

claim.

                                       VIII. FAILURE TO WARN

         Defendant argues that Plaintiff has failed to allege a plausible failure-to-warn claim. Mot.

at 10-11. While recognizing allegations that it provided inadequate warnings of the defect,

                                                  17
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 18 of 24




Defendant argues that Plaintiff (1) fails to allege what information it should have conveyed but did

not and (2) alleges no causal connection between the allegedly inadequate warnings and the inju-

ries sustained by Plaintiff or the homeowners. Id. at 11.

       “A defendant’s failure to warn of a product’s potential dangers when warnings are required

is a type of marketing defect.” Am. Tobacco Co. v. Grinnell, 951 S.W.2d 420, 426 (Tex. 1997).

       “The elements of a marketing defect cause of action are: (1) a risk of harm must
       exist that is inherent in the product or that may arise from the intended or reasonably
       anticipated use of the product; (2) the supplier of the product knows or reasonably
       should foresee the risk of harm at the time the product is marketed; (3) the product
       has a marketing defect; (4) the lack of instructions or warning renders the product
       unreasonably dangerous to the ultimate user or consumer of the product; and (5)
       the failure to warn or instruct causes the user’s injury.”

Smith v. Robin Am., Inc., 773 F. Supp. 2d 708, 714 (S.D. Tex. 2011) (quoting Ranger Conveying

& Supply Co. v. Davis, 254 S.W.3d 471, 478 (Tex. App. – Houston [1st Dist.] 2007, pet. denied)),

aff’d, 484 F. App’x 908 (5th Cir. 2012); accord McLennan v. Am. Eurocopter Corp., 245 F.3d

403, 427 (5th Cir. 2001) (setting out same elements with different wording).

       In this case, Plaintiff alleges a marketing defect. See First. Am. Compl. ¶ 66 (“The NIBCO

pipe at issue does not meet the advertised standards, including, but not limited to, the 50-year

lifetime requirement for exposure to chlorinated potable water systems under ASTM F876.”). It

alleges that Defendant had a duty to warn, “knew or should have known of the risk of harm to

users of its defective piping” in residential homes, “should have warned customers that its PEX

1006 Tubing was not compliant with ASTM and/or that it would fail before 10 or 25 years if

exposed to chlorine,” and failed to warn of such risk. Id. ¶ 40. It alleges:

       Although NIBCO had actual, subjective awareness of the variability in its pipe and
       the risks involved in its use, NIBCO nevertheless proceeded to sell and advertise
       its pipe as compliant with ASTM F876 and other standards and certifications with
       conscious indifference to the rights, safety and welfare of consumers, including
       homeowners and Gehan. When viewed objectively, NIBCO’s decision to continue
       selling what it knew was a variable pipe product—and to sell it as though it were
       compliant with ASTM F876 and other standards and certifications printed on its


                                                  18
       Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 19 of 24




         label—involved an extreme degree of risk, given the probability and magnitude of
         the potential harm to homeowners and Gehan.

Id. ¶ 18.

         Plaintiff alleges that the failure to warn has injured the product’s users. See id. ¶¶ 21, 25.

It also alleges that the “failure to warn was a producing cause of Plaintiff’s damages.” Id. ¶ 41.

Furthermore, Paragraph 11 of the First Amended Complaint provides additional allegations as to

the first two required elements:

         NIBCO PEX piping suffers from undisclosed design and/or manufacturing defects
         that cause the piping to fail prematurely. The NIBCO tubing is prone to premature
         oxidative failure and creep rupture. NIBCO failed to take appropriate steps to en-
         sure that its piping was safe for the intended use. NIBCO knew or should have
         known that its PEX piping was not suitable for use within residential plumbing
         systems with water treated with chlorine, chloramine, chloride and other chemicals.

And the second element is further bolstered by numerous other allegations of the First Amended

Complaint.3

         Based on the allegations of the First Amended Complaint, the Court finds that Plaintiff has

sufficiently pleaded facts to support its failure-to-warn claim. The federal pleading rules do not

require plaintiffs to allege specific information that the defendant should have conveyed in its

warning. Nor do the rules require plaintiffs to allege the effect a different warning would have had.

Defendant simply expects too much from the notice pleading requirements of the Federal Rules of

Civil Procedure.

         Defendant contends that a marketing defect claim does not extend to unreasonable dangers



3
  See First Am. Compl. ¶¶ 16 (“NIBCO knew that its piping was defective and did not comply with the advertised
certifications and standards, but NIBCO knowingly placed its product in the marketplace bearing these certifications
and standards anyway.”); 67 (“NIBCO was aware of the deficiencies in its pipe, because testing by independent agen-
cies showed piping failed to comply with industry standards and because testing in 2009 by an independent laboratory
hired by NIBCO found the piping had variability and insufficient stabilizers to resist premature oxidation which results
in cracking and fissures.”); 84 (“NIBCO placed piping into the marketplace with knowledge that it was defective and
did not meet the standards and certifications advertised on its packaging and piping.”); and 86 (“NIBCO knew its
product would fail prematurely yet proceeded with conscious indifference to the rights, safety and welfare of Gehan
and its homeowners.”).

                                                          19
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 20 of 24




caused by an alleged design defect. Mot. at 11 (citing Barragan v. Gen. Motors LLC, No. SA-15-

CV-854-DAE, 2016 WL 3519675, at *7 (W.D. Tex. June 22, 2016)). In some circumstances, the

contention certainly has merit. But, in this case, Plaintiff appears to properly plead its design,

manufacturing, and marketing defects in the alternative, see Waite v. Hill Servs., Inc., v. World

Class Metal Works, Inc., 959 S.W.2d 182, 184 (Tex. 1998) (“A party is generally entitled to sue

and seek damages on alternative theories”), and the First Amended Complaint contains sufficient

allegations “that the product was adequate as designed, but rendered unsafe by the lack of warn-

ing(s),” see Timoschuk v. Daimler Trucks N. Am., LLC, No. SA-12-CV-816-XR, 2014 WL

2592254, at *3 (W.D. Tex. June 10, 2014) (recognizing that the lack of such allegations made

summary judgment proper on the marketing defect claim). In this case, even if the piping was

adequate for a different purpose as designed, it was rendered unsafe for use in residential construc-

tion due to the lack of warning.

       Defendant also argues that Plaintiff cannot succeed on the causation element because nei-

ther Plaintiff nor the homeowners purchased the alleged defective products. Mot. at 12. It contends

that Plaintiff’s contractors selected and purchased the products without input from Plaintiff or any

homeowner. Id. Whether a plaintiff will ultimately succeed on an asserted claim is not the proper

focus of a motion to dismiss. The Court looks to the allegations to determine whether the plaintiff

has stated a plausible claim. On the allegations and briefing presented, Plaintiff has stated a plau-

sible claim for failure to warn. On the current briefing, it is unclear whether conduct by Plaintiff’s

contractors may be imputed to Plaintiff. The Court will not deny Plaintiff the opportunity to present

evidence on its failure-to-warn claim and thus denies the motion to dismiss as to that claim.

                                     IX. DESIGN DEFECT CLAIM

       Defendant also very briefly argues that Plaintiff’s design defect claim fails because Plain-

tiff has merely made conclusory references to “safer alternative designs.” Mot. at 12-13. But

                                                 20
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 21 of 24




Plaintiff has made sufficient allegations as to safer design alternatives. See First. Am. Comp. ¶¶

24, 54. This argument warrants no further discussion and the Court denies the motion to the extent

Defendant seeks to rely on insufficient allegations of safer design alternatives.

                      X. FRAUD AND NEGLIGENT MISREPRESENTATION

       Defendant next argues that Plaintiff has not alleged its claims of fraud and negligent mis-

representation with sufficient particularity to comply with Fed. R. Civ. P. 9(b). See Mot. at 13-15.

As required by Rule 9(b), “[i]n alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” Particularity, however, is considered on a case-by-

case basis. See Benchmark Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir.), op.

modified on other grounds on denial of reh’g, 355 F.3d 356 (5th Cir. 2003). “At a minimum, Rule

9(b) requires allegations of the particulars of time, place, and contents of the false representations,

as well as the identity of the person making the misrepresentation and what he obtained thereby.”

Id. Stated succinctly, “Rule 9(b) requires ‘the who, what, when, where, and how’ to be laid out.”

Id. (quoting Williams v. WMX Techs., Inc., 112 F.3d 175, 179 (5th Cir. 1997)). While “Rule 9(b)

by its terms does not apply to negligent misrepresentation claims, [courts have] applied the height-

ened pleading requirements when the parties have not urged a separate focus on the negligent

misrepresentation claims.” Id. at 723.

       Because Plaintiff’s fraud and negligent misrepresentation claims are based on the same set

of alleged facts, the Court applies the particularity requirements of Rule 9(b) to both claims. In

this case, the “who” is Defendant generically. See First Am. Compl. ¶¶ 13-14, 16-17, 57, 64. While

in some cases, more specificity may be necessary, the circumstances of the alleged fraud and mis-

representations in this case make further specificity unwarranted. The “what” is representing that

the piping complied with various standards and the “how” is by affixing standards and certifica-

tions on the packaging of PEX 1006 Tubing. See id. The “where” is “throughout the state of

                                                  21
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 22 of 24




Texas,” including various communities in San Antonio, Boerne, Helotes, and Schertz, Texas. See

id. ¶ 32. “When” is a bit less clear, but a reading of the First Amended Complaint as a whole

sufficiently states that Defendant engaged in the alleged conduct from 2008 through 2012. See id.

¶¶ 32, 67, 69.

       The “when” and “where” might be better connected and direct, but under the circumstances

of this case, the Court finds the allegations sufficient. Furthermore, based on a reading of the First

Amended Complaint as a whole it is apparent that Defendant allegedly benefited from the alleged

fraud and misrepresentations by procuring sales of its product for residential construction when its

product was allegedly not fit for that purpose. Particularity varies case-by-case, and in this case,

Plaintiff’s allegations have satisfied the particularity requirements of Rule 9(b). The Court denies

the motion as to the fraud and negligent misrepresentation claims.

                           XI. PUNITIVE AND EXEMPLARY DAMAGES

       In a footnote, Defendant argues that Plaintiff has failed to set forth entitlement to punitive

or exemplary damages. Mot. at 15 n.5. It primarily premises the argument on an alleged failure of

Plaintiff to adequately plead its claims of fraud and gross negligence. But such premise is imma-

terial at this point, because the Court has not dismissed the gross negligence claim due to the

economic loss doctrine and has found that Plaintiff has adequately alleged a fraud claim. Defendant

further argues that Plaintiff must prove entitlement to punitive damages through clear and con-

vincing evidence. However, the federal pleading rules do not require evidentiary support so as to

avoid dismissal under Fed. R. Civ. P. 12(b)(6). Except for jurisdictional matters not at issue in this

case, evidentiary support does not come into play until summary judgment or trial. For these rea-

sons, the Court denies the motion to dismiss the claims for punitive and exemplary damages.

           XII. GENERAL FAILURE TO MEET FEDERAL PLEADING STANDARDS

       In addition to the alleged specific pleading failures already addressed, Defendant argues

                                                 22
      Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 23 of 24




generally that Plaintiff has failed to satisfy the pleading requirements of Fed. R. Civ. P. 8(a)(2).

See Mot. at 15-17. Defendant essentially reiterates the standards of Iqbal and Twombly that the

Court has previously set out, characterizes the amended complaint as “nothing more than a bare

set of generic conclusions that purportedly support Plaintiff’s product liability claims,” and con-

cludes that, for each claim, “Plaintiff’s attempt to plead causation is woefully inadequate.” See id.

15-16. It complains that Plaintiff has set out allegations regarding leaks caused by sources other

than its product while not sufficiently alleging how the Plaintiff’s damages are connected to any

defect in its piping. Id. at 16. It also disagrees with the apparent implication that Plaintiff’s hiring

of its contractors somehow imputes the contractors’ reliance to Plaintiff. Id. Defendant contends

that Plaintiff fails to allege a factual basis for any defect in its piping or how any defect caused its

alleged injuries. Id. at 17.

        As should be abundantly clear from the resolution of the alleged pleading deficiencies with

respect to specific claims, Defendant often minimizes the factual allegations of Plaintiff, expects

more factual detail than required by federal pleading requirements, and takes a much too strict

approach as to whether allegations satisfy those pleading requirements and whether a claim is

subject to dismissal under Fed. R. Civ. P. 12(b)(6). The Court finds the alleged general failures

asserted herein do not warrant dismissing the amended complaint or any claim asserted therein. At

this stage of the litigation, the Court is only determining whether Plaintiff has made factual alle-

gations sufficient to state a plausible claim. Plaintiff has alleged facts that raise a right to relief

above the speculative level. From the alleged facts, the Court can draw a reasonable inference that

Defendant is liable for the alleged misconduct. On the facts alleged in the First Amended Com-

plaint, the Court should permit Plaintiff to present evidence to support its claims. The Court is not

deciding that Plaintiff will ultimately succeed on any claim.




                                                  23
     Case 5:19-cv-01478-JKP-HJB Document 29 Filed 08/31/20 Page 24 of 24




                                     XIII. CONCLUSION

       For the foregoing reasons the Court DENIES Defendant’s Motion to Dismiss First

Amended Complaint (ECF No. 16). Consistent with Fed. R. Civ. P. 12(a)(4)(A), Defendant shall

file its answer to the First Amended Complaint within fourteen days of the date of this order.

       IT IS SO ORDERED this 31st day of August 2020.



                                             JASON PULLIAM
                                             UNITED STATES DISTRICT JUDGE




                                                24
